FILED
                              UNITED STATES DISTRICT COURT
                                                                                            JUN 3 0 2010
                                                                                     Clerk. U.S. District & Bankruptcy
                              FOR THE DISTRICT OF COLUMBIA                           Courts for the District of Columbia


                                              )
Joel 1. Beavers,                              )
                                              )
        Plaintiff,                            )
                                              )
                v.                            )         Civil Action   NolO 1120
                                              )
Keith Watters et al.,                         )
                                              )
        Defendants.                           )
                                              )


                                    MEMORANDUM OPINION

       This matter is before the Court on plaintiff s pro se complaint and application to proceed

in forma pauperis. The Court will grant plaintiffs application and dismiss the complaint for lack

of subject matter jurisdiction.

        The subject matter jurisdiction of the federal district courts is limited and is set forth

generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

only when a "federal question" is presented or the parties are of diverse citizenship and the

amount in controversy exceeds $75,000. A party seeking relief in the district court must at least

plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to

plead such facts warrants dismissal of the action. See Fed. R. Civ. P. 12(h)(3).

        Plaintiff, a resident of the District of Columbia, sues two attorneys apparently for the

second time. See CompI. Attachments (docket of Beavers v. Hill, Civ. Action No. 03-284). One

defendant resides or works in the District of Columbia. Like the previous complaint dismissed

for lack of subject matter jurisdiction, the current complaint presents neither a federal question

nor a basis for diversity jurisdiction because the plaintiff and one defendant reside in the same
state. A separate Order of dismissal accompanies this Memorandum Opinion.




                                         u
Date: June   'Vi, 2010




                                             2